[Cite as Miller v. Ohio Dept. of Edn., 2017-Ohio-7197.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 ROBERT L. MILLER, JR.                                    :
                                                          :
         Plaintiff-Appellant                              :   Appellate Case No. 27359
                                                          :
 v.                                                       :   Trial Court Case No. 2016-CV-1738
                                                          :
 OHIO DEPARTMENT OF                                       :   (Civil Appeal from
 EDUCATION                                                :   Common Pleas Court)
                                                          :
         Defendant-Appellee                               :


                                               ...........

                                               OPINION

                            Rendered on the 11th day of August, 2017.

                                               ...........

DAVID M. DUWEL, Atty. Reg. No. 0029583, 130 West Second Street, Suite 2101,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellant

ADAM P. BESSLER, Atty. Reg. No. 0088764, 30 East Broad Street, 16th Floor,
Columbus, Ohio 43215
     Attorney for Defendant-Appellee

                                              .............




WELBAUM, J.
                                                                                             -2-




       {¶ 1} Plaintiff-Appellant, Robert Miller, Jr., appeals from a trial court order affirming

an administrative decision of the Ohio Department of Education (“ODE”) to permanently

deny Miller’s application and eligibility for a pupil activity permit. In support of his appeal,

Miller contends that the trial court erred when it failed to adopt the decision of the ODE

hearing officer.   Miller also contends that he should have been given due process,

because he sought a permit to engage in activity at a public institution.

       {¶ 2} We conclude that the trial court did not abuse its discretion when it affirmed

ODE’s decision to deny Miller’s application for a three-year pupil activity permit. Miller

was also not denied due process during the administrative proceedings; to the contrary,

he received all process required by applicable statutes and regulations. Accordingly, the

judgment of the trial court will be affirmed.



                               I. Facts and Course of Proceedings

       {¶ 3} In September 2013, Robert Miller applied to ODE for a three-year pupil

activity permit. The purpose of the permit was so that Miller could be certified to assist

his wife, Sonya, who was the head coach for the women’s basketball program at Wayne

High School. Miller sought to volunteer for an unpaid position only; previously, he had

unofficially assisted his wife on an unpaid basis.

       {¶ 4} On the application, Miller answered “no” to questions asking whether he had

ever been convicted of, found guilty of, pled guilty to, or pled no contest to a felony or to

misdemeanors other than traffic offenses.         After receiving Miller’s application, ODE

conducted a background check. In April 2014, the United States Air Force Office of
                                                                                          -3-


Special Investigations sent ODE a summary of information pertaining to criminal case

files for Miller.1 Subsequently, in March 2015, ODE received further documentation from

the Department of the Air Force regarding a court-martial proceeding involving Miller.2

       {¶ 5} In April 2015, ODE sent Miller a notice of opportunity for hearing, indicating

that ODE intended to decide if Miller’s application for a three-year pupil activity permit

should be denied or permanently denied based on one or more of five listed reasons.

These reasons pertained to Miller’s convictions in a general court-martial conducted at

Wright Patterson Air Force Base (“WPAFB”) on March 18, 1999, 3 on the following

charges: (1) a charge including two specifications of attempted larceny; (2) a charge

including conspiracy to commit larceny and various allegations pertaining to falsification


1 This information is contained in ODE Ex. 9, and was sealed by the trial court. In addition,
the ODE hearing officer had previously sealed the parts of the hearing transcript that
referred to ODE Ex. 9. This was based on a warning about confidentiality that the Air
Force had placed on the documents in the exhibit. See October 6, 2015 Hearing
Transcript, p. 112. As a result, while we have reviewed Ex. 9 in its entirety, we will not
discuss the content of the exhibit.
2 This information is contained in ODE Ex. 10, which was also sealed by the trial court.
In contrast to Ex. 9, the parts of the hearing transcript that discussed Ex. 10 were not
sealed by the ODE hearing officer. See, e.g., October 6, 2015 Hearing Transcript, p.
139. Notably, ODE’s counsel stated at the hearing that Miller’s court martial records (Ex.
10) were public records. Id. at p. 190. In view of this fact, Ex. 10 and references to Ex.
10 did not need to be sealed either in the hearing or by the trial court. We, therefore, will
discuss the content of Ex. 10 when necessary.
3 The date on ODE’s hearing notice is actually incorrect. According to the documents
provided by the Air Force, Miller was charged with five charges, and 32 specifications
pertaining to those charges, on May 5, 1998, and was found guilty of all charges and
specifications on July 15, 1998.        Miller was originally sentenced to 12 years
imprisonment, a dishonorable discharge, reduction in grade to E-1, and forfeiture of all
pay and allowances. Subsequently, on March 18, 1999 (the date on the ODE notice),
Miller was granted clemency, which reduced his sentence to nine years and six months
imprisonment. All other parts of his sentence remained unchanged. In late July 2001,
an Air Force colonel sent a notice from Washington D.C. headquarters, indicating that
Miller’s convictions had been affirmed.
                                                                                             -4-


under 18 U.S.C. 1001; (3) a charge including failure to obey a lawful general order or

regulation; (4) a charge including seventeen specifications of larceny; and (5) a charge

including one specification of violation of 18 U.S.C. 1001, and one specification of

obstruction of justice. The alleged crimes covered events that occurred at Castle Air Force

Base in California between October 28, 1994 and May 1, 1995, and at the Air Force

Dayton Operating Location, Defense Financing and Accounting Service (“DFAS”), in

Kettering, Ohio, between December 26, 1995 and June 25, 1997.

       {¶ 6} Miller requested an ODE hearing, which was held on October 6, 2015. At

that time, an ODE hearing officer heard testimony from the following individuals: Miller;

Miller’s wife, Sonya; Colonel Frank Titus, an expert retained by ODE; and Charley Yaniko,

a staff attorney employed by the ODE Office of Professional Conduct. On December 14,

2015, the hearing officer filed a decision recommending that the Ohio Board of Education

(“Board”) approve Miller’s pending application for a three-year pupil activity permit,

subject to Miller providing the Board with written confirmation of his efforts at rehabilitation

in accordance with Ohio Adm. Code 3301-20-01(E)(3)(d).

       {¶ 7} On January 6, 2016, ODE objected to the hearing officer’s decision.

Subsequently, at the February 2016 Board meeting, the Director of the ODE Office of

Professional Conduct presented the Board with a resolution to accept the report and

recommendation of the hearing officer to issue a three-year pupil activity permit to Miller.

After the recommendation to approve was seconded, a Board member moved to amend

the resolution by substituting an alternative resolution permanently denying Miller’s

application and eligibility for a pupil activity permit.      The Board agreed, with four

dissenting votes, to allow the amendment, and then adopted the resolution. Two Board
                                                                                            -5-


members dissented from the adoption of the resolution. Miller was then notified of the

Board’s decision.

       {¶ 8} In April 2016, Miller filed a notice of appeal with the Board and with the trial

court. After both sides filed briefs, the trial court issued a decision in October 2016,

concluding that the Board’s decision was supported by reliable, probative, and substantial

evidence. The court, therefore, affirmed the Board’s final determination to permanently

deny Miller’s application and to permanently deny Miller’s eligibility to apply for any license

with ODE. Miller now appeals from the trial court’s judgment.



          II. Did the Trial Court Abuse Its Discretion in Affirming the ODE Decision?

       {¶ 9} Miller’s First Assignment of Error states that:

              The Trial Court Committed Reversible Error When It Failed to Adopt

       the Decision of Hearing Officer Finnegan in Accordance with [the] Ohio

       Revised Code.

       {¶ 10} Under this assignment of error, Miller contends that the Board improperly

cited the hearing officer’s “misstatements of fact” as a basis for its decision, when the

alleged misstatements were not substantial and could not serve as a basis for reversing

the hearing officer. Miller further contends that the Board failed to articulate sound

reasons for overturning the hearing officer’s decision, and that reversal is an abuse of

discretion where the Board’s findings are not supported by the record.

       {¶ 11} This case involves an administrative appeal under R.C. 119.12. In such

appeals, a trial court “may affirm the order of the agency complained of in the appeal if it

finds, upon consideration of the entire record and any additional evidence the court has
                                                                                           -6-


admitted, that the order is supported by reliable, probative, and substantial evidence and

is in accordance with law.” R.C. 119.12(M). The Supreme Court of Ohio has defined

this type of evidence as follows: “ ‘(1) “Reliable” evidence is dependable; that is, it can

be confidently trusted. In order to be reliable, there must be a reasonable probability that

the evidence is true. (2) “Probative” evidence is evidence that tends to prove the issue

in question; it must be relevant in determining the issue. (3) “Substantial” evidence is

evidence with some weight; it must have importance and value.’ ” Bartchy v. State Bd.

of Edn., 120 Ohio St.3d 205, 2008-Ohio-4826, 897 N.E.2d 1096, ¶ 39, quoting Our Place,

Inc. v. Ohio Liquor Control Comm., 63 Ohio St.3d 570, 571, 589 N.E.2d 1303 (1992).

       {¶ 12} Appellate court review “is more limited than that of a trial court reviewing the

same order. It is incumbent on the trial court to examine the evidence. Such is not the

charge of the appellate court. The appellate court is to determine only if the trial court

has abused its discretion.” Rossford Exempted Village School Dist. Bd. of Edn. v. State

Bd. of Edn., 63 Ohio St.3d 705, 707, 590 N.E.2d 1240 (1992).

       {¶ 13} “ ‘Abuse of discretion’ has been defined as an attitude that is unreasonable,

arbitrary or unconscionable.” AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990), citing Huffman v.

Hair Surgeon, Inc., 19 Ohio St.3d 83, 87, 482 N.E.2d 1248 (1985). However, most

abuses of discretion “will result in decisions that are simply unreasonable, rather than

decisions that are unconscionable or arbitrary.” Id. “A decision is unreasonable if there

is no sound reasoning process that would support that decision.” Id.

       {¶ 14} The notice of opportunity of hearing sent to Miller in April 2015 alleged that

Miller’s conduct concerning the listed charges violated R.C. 3319.31(B)(1), (B)(2)(a),
                                                                                         -7-


(B)(2)(c), and (F). This statute states, in pertinent part, that:

              (B) For any of the following reasons, the state board of education, in

       accordance with Chapter 119. and section 3319.311 of the Revised Code,

       may refuse to issue a license to an applicant; may limit a license it issues

       to an applicant; may suspend, revoke, or limit a license that has been issued

       to any person; or may revoke a license that has been issued to any person

       and has expired:

              (1) Engaging in an immoral act, incompetence, negligence, or

       conduct that is unbecoming to the applicant's or person's position;

              (2) A plea of guilty to, a finding of guilt by a jury or court of, or a

       conviction of any of the following:

              (a) A felony other than a felony listed in division (C) of this section;

              ***

              (c) A theft offense, as defined in section 2913.01 of the Revised

       Code, other than a theft offense listed in division (C) of this section;

              ***

              (F) The state board may take action under division (B) of this section,

       and the state board or the superintendent shall take the action required

       under division (C) of this section, on the basis of substantially comparable

       conduct occurring in a jurisdiction outside this state or occurring before a

       person applies for or receives any license.

       {¶ 15} The ODE hearing officer concluded that Miller’s court-martial convictions

constituted conduct that was unbecoming to an applicant, and were also substantially
                                                                                        -8-


similar to felony convictions under Ohio law. However, the hearing officer also held that

the convictions were not absolute bar offenses and did not involve students or minors

under Ohio Adm. Code 3301-20-01(E)(1) and (2). In addition, the ODE officer concluded

that Miller had met the conditions for demonstrating rehabilitation and that reasonable

persons would not find that Miller’s licensure would jeopardize the health, safety, and

welfare of the school district.

       {¶ 16} The Board disagreed.     First, the Board rejected certain matters in the

hearing officer’s report, including: (1) the Recommendation section of the Summary Fact

Sheet; (2) Findings of Fact 17, 18, 19, 20, and 21; (3) a portion of Conclusion of Law 24

regarding the length of time Miller had been employed; (4) Conclusions of Law 26, 30,

and 32; (5) part of Conclusion of Law 32, insofar as it was based on time where Miller

was being investigated and/or confined for criminal activity as mitigation; (6) the part of

the second paragraph in Conclusion of Law 32, which concerned the length of time that

Miller had been employed; and (7) the Recommendation section of the Report.

       {¶ 17} The Board then noted that it could decide that “a penalty outside the

disciplinary guidelines listed in the Licensure Code of Professional Conduct for Ohio

Educators is more appropriate in an individual case based on the aggravating and

mitigating factors of the Ohio Administrative Code 3301-73-21 and any other factors the

State Board considers relevant.” Doc. #11, Admin. Appeal Ex. X, p.26. In considering

the aggravating factors, the Board focused on the following matters: Miller’s conviction

of 17 specifications of larceny totaling more than $436,000; Miller’s conviction of two

specifications of attempted larceny involving more than $501,000; the fact that these

convictions involved public funds; the fact that the criminal conduct spanned two Air Force
                                                                                           -9-


bases and three years; the fact that Miller’s convictions involved fraud and dishonesty;

Miller’s involvement of subordinate officers; Miller’s failure to disclose his convictions on

his application for a pupil activity permit; and Miller’s sentence of nine-and-a-half years in

military detention.

       {¶ 18} The Board concluded that the hearing officer failed to give these facts and

aggravating factors proper weight, and stated that it was also not persuaded by mitigating

factors, including the lapse of time since Miller’s criminal activity. As a result, the Board

decided that issuing an application would demean the seriousness of Miller’s conduct and

would negatively impact the school community’s health, safety, and welfare. The Board,

therefore, permanently denied Miller’s application and his eligibility to apply for any

license with the Board.

       {¶ 19} In affirming the Board’s decision, the trial court noted that the Board had

thoroughly reviewed the record and was entitled to disbelieve Miller’s version of his

convictions. The court further observed that the Board relied on probative evidence,

including certified records of the convictions and Miller’s admission that he had been

convicted of the crimes.

       {¶ 20} Before discussing the issues, we must correct one point – the trial court’s

statement that R.C. Chapter 2506 applies to this type of appeal. The court commented

that appeals from decisions of boards of education are governed by R.C. Chapter 2506,

and then cited authority pertinent to that type of appeal. It is true that R.C. Chapter 2506

applies to boards of education, but R.C. 2506.01(A) notes that it applies to boards “of any

political subdivision of the state * * *.”

       {¶ 21} The Ohio Department of Education is an agency of the state, and the Ohio
                                                                                          -10-


State Board of Education is not a board of a political subdivision; the Board is part of a

state agency, and its adjudications are subject to the appeal procedures and standards

contained in the Ohio Administrative Procedure Act, R.C. Chapter 119. See, e.g., State

ex rel. Bd. of Ed. of Bratenahl Local School Dist. v. State Bd. of Ed., 53 Ohio St.2d 173,

176, 373 N.E.2d 1238 (1978) (citing R.C. 3301.13, which makes the functions of the State

Board of Education subject to R.C. Chapter 119).             In Bratenahl, the court also

commented that the language in R.C. 2506.01 is “the counterpart to the judicial review

provisions of R.C. Chapter 119 for administrative units of the various political subdivisions

in this state * * *.” Id. at 177. Consequently, even though the two statutory schemes

are similar, R.C. Chapter 119, rather than R.C. Chapter 2506, applies to the Board’s

adjudications.

       {¶ 22} In Bartchy, 120 Ohio St.3d 205, 2008-Ohio-4826, 897 N.E.2d 1096, the

court also noted that R.C. 119.12 provides the standard of review for appeals brought

under R.C. Chapter 119. Id. at ¶ 35-36. Thus, in reviewing agency decisions under

Chapter 119, common pleas courts must “conduct two inquiries: a hybrid factual/legal

inquiry and a purely legal inquiry. As to the first inquiry, ‘the common pleas court must

give deference to the agency's resolution of evidentiary conflicts, but “the findings of the

agency are by no means conclusive.” * * * “Where the court, in its appraisal of the

evidence, determines that there exist legally significant reasons for discrediting certain

evidence relied upon by the administrative body, and necessary to its determination, the

court may reverse, vacate, or modify the administrative order.” ’ ” Id. at ¶ 37, quoting

Ohio Historical Soc. v. State Emp. Relations Bd., 66 Ohio St.3d 466, 470-471, 613 N.E.2d

591 (1993). (Other citation omitted.) The Supreme Court of Ohio has interpreted “ ‘this
                                                                                        -11-


precedent to mean that an agency's findings of fact are presumed to be correct and must

be deferred to by a reviewing court unless that court determines that the agency's findings

are internally inconsistent, impeached by evidence of a prior inconsistent statement, rest

upon improper inferences, or are otherwise unsupportable.’ ” Id., quoting Ohio Historical

Soc. at 471.

       {¶ 23} In view of the above discussion, the trial court erred in citing R.C. Chapter

2506 as authority. However, this error was harmless, because the court did apply the

correct standard (which is consistent in both statutory schemes) of determining whether

the agency’s decision was supported by “ ‘ “reliable, probative, and substantial

evidence.” ’ ” (Citations omitted.) Bartchy at ¶ 39; Bratenahl, 53 Ohio St.2d at 177, 373

N.E.2d 1238.

       {¶ 24} Turning now to the substantive issues, Miller argues, in addition to the

matters already mentioned, that the Board failed to understand what occurred concerning

his criminal convictions.     Miller also contends that the record lacks any objective

evidence that he stole any money from the government. In addition, Miller challenges

ODE’s argument that he spent five years in a military prison; according to Miller, he only

spent three days in prison.



                                     A. Felony Convictions

       {¶ 25} There was no real dispute during the administrative proceedings about

whether Miller’s convictions, which occurred as a result of a military court-martial,

stemmed from conduct that was “substantially comparable” to conduct required for felony

convictions for theft offenses under Ohio law. As an example, Miller was charged with
                                                                                         -12-


17 specifications of larceny, in violation of Article 121 of the Uniform Code of Military

Justice (“UCMJ”), which can be found at 10 U.S.C. 921. The larceny specifications

involved various amounts ranging from $2,343 to 280,229.51.4

        {¶ 26} Article 121 of the UCMJ states that:

               (a) Any person subject to this chapter who wrongfully takes, obtains,

        or withholds, by any means, from the possession of the owner or of any

        other person any money, personal property, or article of value of any kind –

               (1) with intent permanently to deprive or defraud another person of

        the use and benefit of property or to appropriate it to his own use or the use

        of any person other than the owner, steals that property and is guilty of

        larceny * * *.

        {¶ 27} Similarly, R.C. 2913.02, states, with respect to “theft,” that:

               (A) No person, with purpose to deprive the owner of property or

        services, shall knowingly obtain or exert control over either the property or

        services in any of the following ways:

               (1) Without the consent of the owner or person authorized to give

        consent;

               (2) Beyond the scope of the express or implied consent of the owner

        or person authorized to give consent;

               (3) By deception;

               (4) By threat;

               (5) By intimidation.


4   The total amount at issue in the 17 specifications exceeded $436,000.
                                                                                        -13-


                (B)(1) Whoever violates this section is guilty of theft.

          {¶ 28} Ohio courts have indicated that “theft” and “larceny” have been used

synonymously, although theft “ ‘is in reality a broader term, applying to all cases of

depriving another of his property whether by removing or withholding it, and includes

larceny, robbery, cheating, embezzlement, breach of trust, etc.’ ” (Citations omitted.)

State v. Frankel, 10th Dist. Franklin No. 77AP-404, 1977 WL 200643, *3 (Dec. 13, 1977).

Accord Hoyne v. Buckeye Union Cas. Co., 46 Ohio Law Abs. 48, 52, 69 N.E.2d 153 (2d

Dist.1943) (equating theft with larceny, while noting that some cases find theft a “broader

term.”)

          {¶ 29} Under Ohio law, fifth-degree felony theft occurs when the value of the

property is $1,000 to $7,500. R.C. 2913.02(B)(2). As the amounts increase, the degree

also increases, from fourth to first-degree theft, which is the highest degree. Id. Thus,

based on the amounts listed in the 17 specifications, Miller’s offenses would have been

felonies of the fifth, third, and second-degree under Ohio law. Miller admitted at the ODE

hearing that he had pled guilty to the charges that formed the basis of the court-martial

and his military sentence, but maintained that he was not guilty of the crimes. Consistent

with the testimony and applicable law, the ODE hearing officer and the Board concluded

that Miller’s conduct met the requirements under R.C. 3319.31(B)(2)(a) and (c), for refusal

to issue a license or to limit any license that would be issued.



                       B. Conduct Unbecoming an Applicant for the Position

          {¶ 30} The ODE hearing officer and the Board also concluded that Miller’s court-

martial convictions constituted grounds for refusing or restricting a license under R.C.
                                                                                              -14-


3319.31(B)(1) as “conduct unbecoming” an applicant’s position.                 Again, this was

consistent with the testimony and with Ohio Adm. Code 3301-73-21(A), which sets forth

factors that should be considered in deciding if an applicant has engaged in conduct

unbecoming an applicant under R.C. 3319.31(B)(1). Among other things, these factors

include: “[m]aking, or causing to make, any false or misleading statement, or concealing

a material fact in a matter pertaining to facts concerning qualifications for professional

practice and other educational matters, or providing false, inaccurate, or incomplete

information about criminal history or prior disciplinary actions by the state board or

another professional licensing board or entity;” and “[a] plea of guilty to, or finding of guilt,

of a conviction * * * to any offense in violation of federal, state, or local laws and/or statutes

regarding criminal activity.” Ohio Adm. Code 3301-73-21(A)(4) and (6).

       {¶ 31} There is no question that these factors apply. Miller admitted during the

hearing that he had pled guilty to numerous crimes, and that he failed to disclose

information about his criminal history on his application.

       {¶ 32} Where the Board finds that a person has engaged in unbecoming conduct,

Ohio Adm. Code 3301-73-21(B) lists 14 factors that the Board should consider in deciding

its final action. These factors are as follows:

               (1) The nature and seriousness of the crime or misconduct;

               (2) The extent of the person's past criminal activity or misconduct;

               (3) The age of the person when the crime or misconduct was

       committed;

               (4) The amount of time that has elapsed since the person's last

       criminal activity or misconduct;
                                                                                  -15-


       (5) The conduct and work activity of the person before and after the

criminal activity or misconduct;

       (6) Whether the educator has completed the terms of his/her

probation or deferred adjudication;

       (7) Evidence of rehabilitation and evidence of whether the educator

is amenable to rehabilitation as defined by paragraph (E) of rule 3301-20-

01 of the Administrative Code;

       (8) Whether the applicant is eligible for licensure pursuant to rule

3301-20-01 of the Administrative Code;

       (9) Whether the person fully disclosed the crime or misconduct to the

state board or the employing school district;

       (10) Whether licensure will negatively impact the health, safety, or

welfare of the school community and/or statewide education community;

       (11) Whether the educator has previously been disciplined by the

state board of education or any other licensing entity, including, but not

limited to, out-of-state licensing entities;

       (12) Whether the school district or educational entity imposed any

penalties, sanctions, or other conditions addressing the educator's

professional conduct;

       (13) Whether the educator has been employed in any capacity within

a school district or educational entity after having a license, certificate, or

permit revoked; and

       (14) Any other relevant factor.
                                                                                           -16-


       {¶ 33} The ODE hearing officer found aggravating factors pertaining to the nature,

seriousness, and extent of Miller’s convictions and criminal activity, and the fact that he

failed to disclose his convictions on his application. These findings pertained to Ohio

Adm. Code 3301-73-21(B)(1), (2), and (9).         The Board did not disagree with these

findings.

       {¶ 34} In addition, the ODE hearing officer found mitigating factors in the amount

of time that had elapsed since Miller’s last criminal activity in 1997, and in Miller’s conduct

and work activity after his misconduct, which included: Miller’s employment with the same

company for 12 years; Miller’s volunteer work in his community schools and church; and

the fact that Miller had fostered children in his home. The hearing officer also found

evidence of rehabilitation required for persons with criminal convictions to be licensed

under Ohio Adm. Code 3301-20-01. These findings related to Ohio Adm. Code 3301-

73-21(B)(4), (5), and (8).    The hearing officer concluded that the mitigating factors

outweighed the aggravating factors, based on the amount of time that had elapsed since

Miller’s criminal conduct.

       {¶ 35} As was noted, the Board disagreed with the amount of time Miller had been

employed, and rejected the hearing officer’s conclusion that the mitigating factors

outweighed the aggravating factors. In particular, the Board relied on the significant

amount of public funds involved; the extensive time period of the criminal conduct; the

fact the crimes involved deceit, dishonesty, and obstruction of justice; Miller’s involvement

of subordinate officers; Miller’s failure to disclose convictions on the application; and the

fact that Miller’s convictions and sentence reflected negatively on the teaching profession.

       {¶ 36} While Miller’s work with youth is commendable, we cannot say the trial court
                                                                                             -17-


abused its discretion in affirming the Board’s decision.

       {¶ 37} We have reviewed the entire record, including the testimony and exhibits

presented at the hearing. We agree with Miller that any errors by the hearing officer

concerning dates Miller was employed were insignificant. The record did indicate that

Miller had been employed by the same company for around 10 or 11 years at the time of

the hearing. The difference between these figures and 12 years is not important.

       {¶ 38} Unfortunately, however, Miller’s testimony minimized the seriousness of his

convictions and sentence.       While this is perhaps understandable, since Miller was

obviously frustrated with the requirements for doing unpaid volunteer work, his testimony

does reveal a tendency to discount his own conduct and responsibility – which militates

against the idea of true rehabilitation. We say this for several reasons.

       {¶ 39} First, despite having pled guilty to many serious charges, Miller maintained

that he had not committed any crimes.          Instead, Miller claimed, with respect to the

California charges, that his mother and others were responsible for the crimes.

According to Miller, his mother was a drug addict, and in an effort to assist her, he took

her into his home and listed her as a dependent.            This allowed her to access the

California Air Force base facilities, and this access, in turn gave her the ability to sell drugs

and engage in wrongdoing with Miller’s civilian supervisor and others. The implication

from this testimony, which was lacking in meaningful detail or documentation, is that Miller

was blamed for stealing around $53,000 that his mother and others had actually stolen in

California.

       {¶ 40} Miller claimed that he pled guilty to these crimes because he wanted to

protect his mother and prevent her from being sent to prison. While this is admirable in
                                                                                          -18-


theory, the charges to which he pled guilty did not state that he conspired with others to

steal the money or that others stole money – the allegations in these charges and

specifications specifically state that Miller stole various amounts of currency, and he was

found guilty or pled guilty to the charges.5

       {¶ 41} The vast bulk of the charges involving stolen money and attempts to steal

money occurred in Ohio. Miller moved to Ohio after he had served at the California base;

he did not indicate that his mother was living with him in Ohio or was involved with events

that occurred in Ohio. The Ohio amounts included more than $418,000 that Miller was

alleged to have stolen, as well as more than $501,000 that Miller was alleged to have

tried to steal.

       {¶ 42} Concerning these charges, Miller testified that after he arrived at the DFAS

facility in Dayton, much confusion ensued because the Air Force had consolidated

processing of vendor and contract payments into a few central locations like DFAS, rather

than processing payments at each local base, as had been done previously. In the

chaos resulting from consolidation, vendors were not being paid promptly. In order to

help struggling vendors and get invoices paid, Miller apparently concocted a scheme of

having vendors waive interest that they were due on late payments. According to Miller,


5 As to whether there was a plea or trial, the record is somewhat unclear. Miller testified
that he pled guilty, but the documents show that he pled not guilty and the “finding” was
guilty. ODE’s expert, Colonel Titus, testified that a trial would have taken place in this
situation. Titus did concede that Miller could have initially pled not guilty and then entered
into a plea bargain, similar to what occurs in the civilian world. Unfortunately, the record
only contains the charges and findings, not what transpired during the court-martial
proceeding. However, whether Miller pled guilty, or was tried and found guilty, is
essentially irrelevant. In either case, he was convicted of the crimes. Furthermore, if
Miller wished to admit additional documentation or witnesses to support his claim of
innocence, he could have done so. Instead, he provided only his own testimony that he
had not committed the crimes.
                                                                                          -19-


the money that he was accused of stealing and of attempting to steal consisted of the

amounts of interest that had not been paid on these vendor invoices.

       {¶ 43} Without disclosing the content of Ex. 9 (the confidential report from the Air

Force Office of Special Investigations), we note that Miller’s testimony is inconsistent with

the report, which indicates that he was directly involved in theft.

       {¶ 44} Miller testified that he pled guilty to these crimes because he was

threatened with the possibility that his mother or wife could be sent to prison, and that it

was time to “man up” and let his wife go on with her life. He also contended that the

counsel the Air Force provided was ineffective.

       {¶ 45} At the time Miller was sentenced, he had been in the Air Force for around

10 years, and had risen, with more than usual speed, to the rank of Technical Sergeant.

He had a degree in finance and accounting, and it seems inconceivable that he would not

have tried to obtain assistance from others in the chain of command with alleged vendor

problems. Instead of doing so, or even presenting his case to a tribunal, Miller pled guilty

to crimes he says he did not commit. Furthermore, the consequences were severe for

Miller and his family: Miller received a reduction in rank, a dishonorable discharge, and a

sentence of 12 years imprisonment, with no pay or benefits for his family. Again, Miller’s

testimony about his involvement was inconsistent with the report from the Office of

Special Investigations.

       {¶ 46} On the subject of his imprisonment, Miller, again, minimized his situation.

Miller’s brief claims that ODE’s failure to acknowledge what really happened “defies

common sense. The Agency continues to argue that Mr. Miller spent five years in a

military prison when he actually spent three days.” Brief of Appellant, p. 5.
                                                                                        -20-


       {¶ 47} In his testimony, Miller stated that when he met with his attorney the day

before his court-martial, he was under the impression that he was going to be on “military

assignment” for 12 years. He then said he was sent to a “stockade” for three days and

then went to Kansas, having been assigned there because he had an accounting and

finance background. After an interview process, he was put in a managerial position in

the kitchen.

       {¶ 48} Miller further stated that after a few years in Kansas, he was sent to

Washington State, where he was made the military’s version of a trustee, and had full-

base responsibility for lawn care.    While Miller did admit that he was confined, his

testimony consistently downplayed the experience.

       {¶ 49} Ex. 10 reveals that the March 18, 1999 action reducing Miller’s sentence

from 12 years to nine years and six months was sent to Miller at the “U.S. Disciplinary

Barracks” at Fort Leavenworth, Kansas. This exhibit also indicates that the July 2001

notice that Miller’s sentence had been finally affirmed was sent to Miller at the “Regional

Correction Facility,” in Fort Lewis, Washington. Clearly, Miller was imprisoned for the

entire period of time (July 1998 to 2004 or 2005), not simply for three days.6



                 C. Allowing Licensure for Persons with Criminal Convictions

       {¶ 50} After concluding that Miller’s mitigating factors outweighed the aggravating

factors when evaluating his conduct under R.C. 3319.31 and Ohio Adm. Code 3301-73-

21, the ODE hearing officer also considered whether Miller met the conditions in Ohio


6The documents furnished by the Air Force do not state when Miller was released, and
Miller did not provide any documentation concerning a specific release date. Instead,
Miller’s testimony indicated that he was released in 2004 or 2005.
                                                                                          -21-


Adm. Code 3301-20-01(E), which allows licensure of persons “with certain criminal

convictions and other alternative dispositions.”      Under this Code section, persons

committing “absolute bar” offenses may not be issued licenses, but persons with other

kinds of criminal convictions may be licensed. See Ohio Adm. Code 3301-20-01(B) and

(E).

       {¶ 51} Ohio Adm. Code 3301-20-01(D) provides that the Board may deem

individuals convicted of offenses other than absolute bar offenses “rehabilitated” if they

satisfy all conditions of a consent agreement or Board resolution.          Subsection (E)

imposes various further conditions, including: that the conviction is not one involving an

absolute bar offense; that the victim of the offense was not under 18 years of age at the

time of the offense; that five years have elapsed since the applicant was fully discharged

from imprisonment, probation, or parole, if the offense was a felony; that the applicant is

not a repeat offender; that the applicant furnishes written proof of rehabilitation; and that

reasonable persons would find the applicant’s licensure would not “jeopardize the health,

safety, or welfare of the persons served by the district.” Ohio Adm. Code 3301-20-

01(E)(1)-(3).

       {¶ 52} The ODE hearing officer concluded that Miller met the requirements in Ohio

Adm. Code 3301-20-01(E)(1) and (2) because his convictions were not for an absolute

bar offense and did not involve minors or students. The Board did not disagree with

these conclusions.

       {¶ 53} In addition, the ODE hearing officer held that Miller met the conditions in

Ohio Adm. Code 3301-20-01(E)(3)(a) and (c) because he had been fully discharged more

than five years previously, and he was not a repeat offender. The Board also did not
                                                                                          -22-


disagree with these findings.

       {¶ 54} The ODE hearing officer then considered, pursuant to Ohio Adm. Code

3301-20-01(E)(3)(e), whether Miller’s licensure would “jeopardize the health, safety, or

welfare of the persons served by the district.”       This part of the regulation uses a

“reasonable person standard,” and lists eleven non-exclusive factors to be considered.

These factors correspond to the 14 items listed in Ohio Adm. Code 3301-73-21(B) as

aggravating and mitigating factors that the Board will take into consideration in deciding

its final action in cases involving conduct unbecoming to an applicant’s position.7

       {¶ 55} In concluding that Miller’s licensure would not jeopardize health, welfare or

safety, the ODE hearing officer relied on her prior discussion of the aggravating and

mitigating factors. However, the Board rejected this conclusion, as well as the hearing

officer’s recommendation that the Board grant Miller’s application based on the fact that

he was amenable to rehabilitation. In addressing these matters, the Board again relied

on its own consideration of the aggravating factors, which indicated that Miller “would not

be a positive role model for students and others in the school community * * *.” Doc.

#11, Admin. Appeal X, p. 28.

       {¶ 56} We would disagree with the Board’s comments if they had been made in a

global sense. An individual’s conviction of serious crimes does not mean he or she could

not be rehabilitated or serve as a positive role model for others after serving the sentence.

Furthermore, there is evidence in the record that Miller has been a positive influence on


7 Ohio Adm. Code 3301-73-21(B) does contain three additional factors that relate to
whether an individual has been previously disciplined by the Board or by other licensing
entities, or has had a license or permit revoked. These three factors are not relevant to
the case before us, as there was no indication that Miller had previously been disciplined
by any licensing agency or had a license or permit that had been revoked.
                                                                                         -23-


youth in the area, through volunteer work as a youth director for his church, through

volunteer work done for several years with the Dayton Early College Academy (a high

school for inner city youth), and through his support of various troubled youth. Miller has

also been steadily employed since his release from confinement in 2004-2005, and has

had no apparent further misconduct since 1997. In view of these factors, we may have

made a different decision, such as allowing Miller to reapply rather than permanently

denying his eligibility to apply for any license issued by the Board. However, this is not

our role, given our limited power of review.

       {¶ 57} As noted by the Supreme Court of Ohio, “ ‘ “[t]he fact that the court of

appeals * * * might have arrived at a different conclusion than did the administrative

agency is immaterial. Appellate courts must not substitute their judgment for those of an

administrative agency or a trial court absent the approved criteria for doing so.” ’ ”

Bartchy, 120 Ohio St.3d 205, 2008-Ohio-4826, 897 N.E.2d 1096, at ¶ 42, quoting

Rossford, 63 Ohio St.3d at 707, 590 N.E.2d 1240. (Other citation omitted.)

       {¶ 58} Based on our review of the record and applicable law, we cannot find an

abuse of discretion in the trial court’s finding that the Board’s decision was supported by

reliable, substantial, and probative evidence. As was noted, while Miller facially admitted

responsibility, his testimony, in reality, blamed others and was inconsistent with

information in the Air Force documents. Under the circumstances, one could reasonably

question whether Miller was sufficiently rehabilitated at that point in time.

       {¶ 59} Notably, Ohio Adm. Code 3301-20-01(F) states that applicants have the

duty to provide evidence that the conditions for rehabilitation in Ohio Adm. Code 3301-

20-01(E) have been met.       This section of the regulation further stresses that “[i]f the
                                                                                            -24-


applicant fails to provide such evidence or if the district or the state board determines that

the proof offered by the applicant is inconclusive or does not establish proof of

rehabilitation, the applicant shall not be hired and the license shall not be issued. Any

doubt shall be resolved in favor of protecting the persons served by the district.”

(Emphasis added.) Id.

       {¶ 60} We also reject Miller’s contention that the Board misstated facts by

indicating that Miller had involved subordinate officers in his crimes. According to Miller,

there is “zero evidence” of this fact in the record. Appellant’s Brief, p. 16. Contrary to

this contention, ODE Ex. 9 indicates that Miller involved subordinates. Furthermore,

Charge II, Specification 2, to which Miller pled guilty or was found guilty, alleges that Miller

conspired with various Senior Airmen and an Airman First Class to falsify documents.

This Specification also alleges that Miller improperly directed Senior Airmen to manipulate

data in the Air Force Integrated Accounts Payable System. See ODE Ex. 10, pp. 5-6.

According to ODE’s expert witness, Senior Airmen and Airmen First Class are fairly

young, junior, enlisted persons, and would have been in positions subordinate to Miller,

who was a Sergeant. October 6, 2015 Hearing Transcript, pp. 144-145.

       {¶ 61} As a final matter, we note Miller’s argument that the hearing officer found

his testimony credible, and that the Board erred in failing to give appropriate weight to the

hearing officer’s findings. A similar argument was made in Bennett v. State Med. Bd. of

Ohio, 10th Dist. Franklin No. 10AP-833, 2011-Ohio-3158, ¶ 31. In that case, the Ohio

State Medical Board concluded, based on the record and its experience, that a doctor

was impaired. This was contrary to the hearing examiner’s conclusion. Id. In rejecting

the doctor’s argument, the court of appeals commented that:
                                                                                         -25-


       Although appellant correctly states that an administrative agency should

       accord      due   deference   to    a   hearing   examiner's   findings   and

       recommendations, especially where evidentiary conflicts exist, the

       standards of review do not change because an agency rejects its hearing

       examiner's recommendation.         Freeman v. Ohio Dept. of Human Servs.

       (Dec. 14, 1995), 10th Dist. No. 95APE03-359, citing Brown v. Ohio Bur. of

       Emp. Servs., 70 Ohio St.3d 1, 2, 635 N.E.2d 1230, 1994-Ohio-156, and T.

       Marzetti Co. v. Doyle (1987), 37 Ohio App.3d 25, 523 N.E.2d 347. The trial

       court was, therefore, tasked with determining whether the Board's order

       was supported by reliable, probative, and substantial evidence and was in

       accordance with law. This court's duty remains to determine whether the

       trial court abused its discretion in so concluding.

Bennett at ¶ 31.

       {¶ 62} Consistent with this viewpoint, courts have held that error occurs when a

hearing examiner’s factual findings are “ ‘given deference over factual findings by the

board, since, pursuant to R.C. 119.09, the board can make de novo factual findings if

supported by the record * * *.’ ” In re Certificate of Need Application of Providence Hosp.,

67 Ohio App.3d 391, 398, 587 N.E.2d 326 (10th Dist.1990), quoting Blinn v. Ohio Bur. of

Emp. Serv., 29 Ohio App.3d 77, 80, 502 N.E.2d 665 (10th Dist.1985). “The ODE, as the

ultimate decision maker, is not required to follow the recommendation of the hearing

officer.” (Citations omitted.) Trout v. Ohio Dept. of Educ., 10th Dist. Franklin No. 02AP-

783, 2003-Ohio-987, ¶ 17.

       {¶ 63} Accordingly, our task is confined to deciding if the trial court abused its
                                                                                            -26-


discretion in finding that the Board’s decision was supported by the sufficient degree of

evidence. As was noted, we cannot find an abuse of discretion. Although evidentiary

conflicts existed, the record contains substantial evidence supporting the Board’s

findings, and the trial court did not act unreasonably in affirming the Board’s decision.

       {¶ 64} Based on the preceding discussion, the First Assignment of Error is

overruled.

                             III. Was Miller Afforded Due Process?

       {¶ 65} Miller’s Second Assignment of Error states that:

              Appellant Was Seeking a Permit to Engage in Activity at a Public

       Institution and as Such Should Have Been Permitted Due Process.

       {¶ 66} Under this assignment of error, Miller contends that ODE failed to provide

him with due process. In this vein, Miller states that prior to the Board meeting, the ODE

website indicated that the Board intended to issue a resolution approving the hearing

officer’s recommendation. As a result, neither Miller nor his attorney appeared at the

Board’s February 2016 meeting.        Miller argues that if he had notice that the Board

intended to propose a new resolution denying his application, he could have attended

and pointed out the deficiencies in the proposed substitute resolution. Miller, therefore,

maintains that he was deprived of due process.

       {¶ 67} In response, ODE notes that the Board does not allow respondents to

address the Board during its meetings. ODE also points out that Miller was notified of

the Board meeting and chose not to attend. ODE, therefore, argues that Miller received

all process to which he was due.

       {¶ 68} The trial court noted the parties’ respective positions about Miller’s ability to
                                                                                         -27-


address the Board, but did not comment directly on “due process.” Nonetheless, we find

no reversible error.

       {¶ 69} As a preliminary matter, Miller’s argument is based partly on facts that are

not in the record. There is no evidence in the record regarding what was or was not on

the Board’s website at the time, and we cannot consider these matters.            It is well-

established that “ ‘[a] reviewing court cannot add matter to the record before it, which was

not a part of the trial court's proceedings, and then decide the appeal on the basis of the

new matter.’ ” Taylor v. Taylor, 2d Dist. Miami No. 2012-CA-16, 2013-Ohio-2341, ¶ 19,

quoting State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500 (1978), paragraph one of the

syllabus.

       {¶ 70} As a general rule, “[b]oth the Fourteenth Amendment of the United States

Constitution and Section 16, Article I, of the Ohio Constitution require that administrative

proceedings comport with due process.” Kellough v. Ohio State Bd. of Edn., 10th Dist.

Franklin No. 10AP-419, 2011-Ohio-431, ¶ 36, citing Mathews v. Eldridge, 424 U.S. 319,

96 S.Ct. 893, 47 L.Ed.2d 18 (1976), and Doyle v. Ohio Bur. of Motor Vehicles, 51 Ohio

St.3d 46, 554 N.E.2d 97 (1990). “To comply with the requirements of procedural due

process, administrative agencies must, at a minimum, provide notice and an opportunity

for a hearing before depriving individuals of their protected liberty or property interests.”

Id., citing Cleveland Bd. of Edn. v. Loudermill, 470 U.S. 532, 542, 105 S.Ct. 1487, 84

L.Ed.2d 494 (1985). (Other citations omitted.)

       {¶ 71} Regarding due process, R.C. 119.06 states that “[n]o adjudication order

shall be valid unless an opportunity for a hearing is afforded in accordance with sections

119.01 to 119.13 of the Revised Code.” Consistent with this admonition, R.C. 119.07
                                                                                          -28-


provides that “in all cases in which section 119.06 of the Revised Code requires an

agency to afford an opportunity for a hearing prior to the issuance of an order, the agency

shall give notice to the party informing the party of the party's right to a hearing.” Notice

of the hearing is to be sent by registered mail, and the notice must also contain various

items, including information about the charges and that the party is entitled to a hearing

if a request is filed within 30 days. Id.

       {¶ 72} Miller does not allege that he failed to receive proper notice of the ODE

charges or of his right to a hearing on the charges, nor does he contend that ODE failed

to comply with any notice and hearing requirements contained in R.C. 119.07. In fact,

Miller received notice and availed himself of the right to a hearing on the charges against

him.

       {¶ 73} As part of the process afforded, R.C. 119.09 requires referees or examiners

to submit written reports setting forth findings of fact and conclusions of law, as well as a

recommendation. After receiving the report, the parties are entitled to file objections,

which the agency must consider “before approving, modifying, or disapproving the

recommendation.” Id. Consistent with the process outlined in R.C. 119.09, the hearing

officer filed a report, which was sent to Miller. See Doc. #11, Admin. Appeal R. Miller

was also informed of his right to file written objections within 10 days of receipt of the

report. Id.

       {¶ 74} Another part of the process involves post-hearing procedure.           In this

regard, R.C. 119.09 further provides that:

       The agency may order additional testimony to be taken or permit the

       introduction of further documentary evidence. The recommendation of the
                                                                                        -29-


       referee or examiner may be approved, modified, or disapproved by the

       agency, and the order of the agency based on such report,

       recommendation, transcript of testimony and evidence, or objections of the

       parties, and additional testimony and evidence shall have the same effect

       as if such hearing had been conducted by the agency.                   No such

       recommendation shall be final until confirmed and approved by the agency

       as indicated by the order entered on its record of proceedings, and if the

       agency modifies or disapproves the recommendations of the referee or

       examiner it shall include in the record of its proceedings the reasons for

       such modification or disapproval.

       {¶ 75} The clear wording of the statute reveals that R.C. 119.09 does not require

agencies to take additional evidence, nor does it require agencies to provide parties with

further opportunities to address the agency beyond attending the proceedings before the

hearing officer. Whether these items could occur is completely discretionary. Likewise,

Ohio Adm. Code 3301-73-20(E), which addresses the Board’s consideration of a hearing

officer’s report and recommendation, does not provide for input by the parties during

Board meetings. Consistent with the regulation and statute, the Board considered the

hearing officer’s report and included its reasons for rejecting the report.

       {¶ 76} In support of his argument, Miller relies on R.C. 121.22(F), which, according

to Miller, requires ODE to post agendas prior to its meetings, so that members of the

public can ascertain the nature of the business to be conducted and decide if they need

to attend the meeting.     According to Miller, if the Board decides to conduct “new

business” (presumably referring to amendment of a resolution), it should table the matter
                                                                                        -30-


until its next hearing. Miller argues that if this had been done, he could have addressed

the Board.

      {¶ 77} R.C. 121.22 requires meetings of public bodies to be open, with certain

exceptions (not applicable here), and for notice of meetings to be provided.           R.C.

121.22(F) states that:

             Every public body, by rule, shall establish a reasonable method

      whereby any person may determine the time and place of all regularly

      scheduled meetings and the time, place, and purpose of all special

      meetings. * * *

             The rule shall provide that any person, upon request and payment of

      a reasonable fee, may obtain reasonable advance notification of all

      meetings at which any specific type of public business is to be discussed.

      Provisions for advance notification may include, but are not limited to,

      mailing the agenda of meetings to all subscribers on a mailing list or mailing

      notices in self-addressed, stamped envelopes provided by the person.

      {¶ 78} In compliance with this rule, ODE has provided several methods for learning

the time and place of all regularly scheduled Board meetings. See Ohio Adm. Code

3301-4-01(A)(1)-(3), which indicates that information can be obtained by writing to the

Secretary of the Board, by contacting ODE’s office of board relations by phone or email,

or by checking meeting notices on ODE’s website. Again, neither the statute nor the

regulation require the Board to allow parties to defend their appeals during Board

meetings.

      {¶ 79} Furthermore, the Board has adopted a “Policies and Procedures Manual”
                                                                                     -31-


that is available on the ODE website. The manual contains the following comments

about public participation at Board meetings:

             I. Public Participation

             Except for executive session, meetings are open to the public.

      Members of the public have opportunities to address the State Board during

      Chapter 119 hearings and during the business meeting. Members of the

      public who wish to address the State Board on agenda items scheduled for

      a vote at the current meeting will be permitted to address the State Board

      before the casting of any vote. Individuals who wish to address the State

      Board on issues of general interest or items not scheduled for a vote at the

      current meeting will be permitted to address the State Board following the

      voting on items of business at that meeting.       In either instance, the

      individual may speak for a period not to exceed five minutes.           The

      president may impose further limitations on public participation as deemed

      appropriate or necessary.

             No person, including attorneys representing their parties, will be

      permitted to address the State Board on any matter that may be or is the

      subject of an administrative hearing under the provisions of ORC Chapter

      119, or other statute or rule, unless all related legal proceedings have

      concluded.

http://education.ohio.gov/getattachment/State-Board/State-Board-Reports-and-

Policies/Current_May-2017-Policies-Procedures-Manual.pdf.aspx, p. 15.

      {¶ 80} Accordingly, neither Miller nor his attorney would have been allowed to
                                                                                      -32-


address the Board, since the legal proceedings involving his case had not concluded.

This was not a deprivation of due process, since no statute or regulation requires the

Board to give litigating parties an opportunity to speak at that level. Miller had ample

opportunity to present his position at the hearing, and to file objections, if he were

dissatisfied with the hearing officer’s decision.   The statutes and regulations do not

require more.

       {¶ 81} In light of the preceding discussion, the Second Assignment of Error is

overruled.



                                        IV. Conclusion

       {¶ 82} All of Miller’s assignments of error having been overruled, the judgment of

the trial court is affirmed.




                                    .............



FROELICH, J. and TUCKER, J., concur.




Copies mailed to:

David M. Duwel
Adam P. Bessler
Hon. Gregory F. Singer